DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s note 
This application claims priority to Chinese Patent Application No. CN201910785140.7 filed on 08/23/2019.											Examiner noted that the certified copy of Chinese Patent Applications have been received; however, there is no English translation; Thus applicant did not perfect the priority date. Therefore the priority date for this application is effective filing date of the application 11/14/2019.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  												Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, Regarding claim 1, Claim limitations a physical layer side receive datapath configured to move receive data; a physical layer side transmit datapath configured to move transmit data …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use (or imply) “means for” coupled with functional language “receiving”, and “assigning” without reciting sufficient structure to achieve the function, and is not preceded by a structural modifier. 												Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-15,  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  				A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: As per paragraphs [0029] a receive datapath ( circuitry for moving receive data from the shared bus to a link layer ) ….a transmit datapath ( the circuitry for moving transmit data from the link layer to a link layer to a shared bus )
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters 
Claim Objections
Claim 1objected to because of the following informalities:  
-In claim 1 (line 1), “a physical layer side receive datapath configured to move receive data a toward a link…,” should be “a physical layer side receive datapath configured to move receive data toward a link,” 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Barkan et al(US 8,243,752 B2). 
Regarding claim 1,  Barkan et al (US 8,243,752 B2).discloses A system, comprising: 
a physical layer side receive datapath configured to move receive data a toward a link layer side receive datapath( see fig. 6, discuss PHY core 108 includes a PHY transmit module 110 (i.e. a physical layer side transmit Datapath)  and module 112 (i.e. a physical layer side receive Datapath)and  (col5 lines34-43) discuss a PHY receive module 112 (i.e. a physical layer side receive Datapath), wherein  PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104) ,
 a physical layer side transmit datapath configured to move transmit data toward a shared transmission medium,  ( see fig. 6, (col5 lines34-43) discuss PHY transmit module(i.e. a physical layer side transmit Datapath)  transmits signals 138 over cable 106 representing data words 130 at a data rate of M/NGbps),
wherein the receive datapath and the transmit datapath are in a first clock domain (claim1 discuss a physical-layer device core comprising a transmit module configured to transmit first signals over the cable at a data rate of M/NGbps based on the rate of the first clock (i.e. first clock domain), and a receive module configured to receive second signals over the cable at the data rate of M/NGbps based on the rate of the first clock (i.e. first clock domain).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2 in view of   BERUTO et al US20190230705A1 

Regarding claim 2, Barkan discloses all the feature with respect to claims 1.
Barkan does not exolicitly disclose a control datapath
BERUTO et al US20190230705A1 discloses a control datapath [0067] discuss the data exchange module  ( i.e. a control Datapath)implements the functions of the PLCA Reconciliation Sublayer; in the following description it will therefore be also called RS module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by a control datapath, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs ( see [0009]).
Regarding claims 3, the combination of Barkan and BERUTO discloses all the feature with respect to claim 2.
Barkan does not exolicitly disclose wherein the control datapath is configured to move control data to or from the physical layer of the system.
BERUTO et al US20190230705A1 discloses wherein the control datapath is configured to move control data to or from the physical layer of the system. [0029] discuss a data exchange module operatively connected to the access control module and to the transceiver module for exchanging data between the access control module and the transceiver module, Wherein The transceiver module implements the functions of the PHY sublayers (see[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by wherein the control datapath is configured to move control data to or from the physical layer of the system, as taught by BERUTO, in order to 
Regarding claims 4, the combination of Barkan and BERUTO discloses all the feature with respect to claim 3.
Barkan does not exolicitly disclose wherein the control datapath is configured to move the control data between the physical layer of the system and an application layer of a network protocol stack.
BERUTO et al US20190230705A1 discloses wherein the control datapath is configured to move the control data between the physical layer of the system and an application layer of a network protocol stack [0126] discuss the RS modules communicate to  the higher layers( an application layer of a network protocol stack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by wherein the control datapath is configured to move the control data between the physical layer of the system and an application layer of a network protocol stack, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).

Regarding claims5, the combination of Barkan and BERUTO discloses all the feature with respect to claim 3.
Barkan does not exolicitly disclose wherein the control datapath is configured to move the control data between the physical layer of the system and a device that is separate from a network protocol stack.
BERUTO et al US20190230705A1 discloses wherein the control datapath is configured to move the control data between the physical layer of the system and a device that is separate from a network protocol stack [0126] devices connected in the network can synchronize themselves at higher level in the OSI model (e.g. at application layer) via the RS modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by wherein the control datapath is configured to move the control data between the physical layer of the system and a device that is separate from a network protocol stack, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).

Regarding claim 6, the combination of Barkan and BERUTO discloses all the feature with respect to claim 3.
Barkan does not exolicitly disclose wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer.
BERUTO et al US20190230705A1 discloses wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer [0121] discuss In the same clock period (i.e.one or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).
Regarding claim 7, the combination of Barkan and BERUTO discloses all the feature with respect to claim 3.
Barkan does not exolicitly disclose wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol.
BERUTO et al US20190230705A1 discloses wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol [0067] discuss The data exchange module ( i.e. a control Datapath)implements the functions of the PLCA Reconciliation Sublayer which is called  Physical Layer Collision Avoidance Reconciliation Sublayer( see[0061]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol, as taught by BERUTO, in order to manage data .

Claim 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2 in view of  Iyer  et al US 20180181525 A1

Regarding claim 8 , Barkan discloses all the feature with respect to claims 1.
Barkan further discloses wherein the physical layer side receive datapath comprises: clock domain and moving the data from phy layer to mac layer (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104) wherein the a receive  of the data is done on first clock (i.e. clock domain)( see claim1),
Barkan does not explicitly disclose first portion that is in a second clock domain; a second portion that is in the first clock domain; and a transition boundary where receive data being moved by the physical layer side receive datapath crosses from the second clock domain to the first clock domain.  
Iyer et al US 20180181525 A1 discloses first portion that is in a second clock domain; a second portion that is in the first clock domain; and a transition boundary where receive data being moved by the physical layer side receive datapath crosses from the second clock domain to the first clock domain. [0070] In the Rx direction, the data has to be moved from the Rx recovered clock domain (i.e. first portion that is in a second clock domain)  to the PHY clock domain (second portion that is in the first clock domain )and then to the MAC clock domain., where synchronizing the data  are been transferred during domain crossing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including first portion that is in a second clock domain; a second portion that is in the first clock domain; and a transition boundary where receive data being moved by the physical layer side receive datapath crosses from the second clock domain to the first clock domain, as taught by Iyer, in order to transfer synchronizing the data (see [0070]).
Regarding claim 21, Barkan discloses 21. A method, comprising: 
Barkan further discloses starting a data reception from a shared transmission medium; moving receive data toward an interface for operative coupling to a link layer (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140, and provides data words 146 to MAC 104) wherein the a receive  of the data is done on first clock (i.e. clock domain)( see claim1),
Barkan does not explicitly disclose wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device.  
Iyer et al US 20180181525 A1 discloses wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device. [0070] In the Rx direction, the data has to be moved from the Rx recovered clock domain (i.e. f a remote clock domain)  to the PHY clock domain (a local clock domain )and then to the MAC clock domain., where synchronizing the data  are been transferred during domain crossing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device, as taught by Iyer, in order to transfer synchronizing the data (see [0070]).
Regarding claim 22 , the combination of Barkan and Iyer discloses all the features with the claim 21.
Barkan further discloses wherein the moving the receive data further comprises: oversampling data received from the shared transmission medium (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104) wherein the a receive  of the data is done on first clock (i.e. clock domain)( see claim1),
.  
Regarding claim 23, the combination of Barkan and Iyer discloses all the features with the claim 22.
Barkan further discloses wherein the moving the receive data (col5 lines34-43) discuss, wherein  PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104) wherein the a receive  of the data is done on first clock (i.e. clock domain)( see claim1),
Barkan does not explicitly disclose performing digital clock and data recovery using the oversampled data.  .  
Iyer et al US 20180181525 A1 discloses performing digital clock and data recovery using the oversampled data [0070] In the Rx direction, the data has to be moved from the Rx recovered clock domain (i.e. data recovery)  to the PHY clock domain (= digital clock )and then to the MAC clock domain., where synchronizing the data  are been transferred during domain crossing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including performing digital clock and data recovery using the oversampled data , as taught by Iyer, in order to transfer synchronizing the data (see [0070]).

Regarding claim 24 , the combination of Barkan and Iyer discloses all the features with the claim 23.
Barkan further discloses providing the receive data to the interface for sending to the link layer (col5 lines34-43) discuss, wherein  PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104).

Claims 9-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2) in view of  SELVAM et al US20200371579A1

Regarding claim 9, Barkan discloses A circuitry of a physical layer device (fig.8, PHY 102 comprising PHY core 108,which includes a PHY transmit module 110 and a PHY receive module 112 ), comprising: 
a local clock generator(fig. 8, Clock reduction circuit 802)configured to generate a local clock  ((col5 lines 42-43),    Clock reduction circuit 802 generates a local clock 804); 
a receive circuitry (fig.8, PHY receive module 112)and transmit circuitry( fig.8, PHY transmit module 110)configured for clocking by the local clock  (( col2, lines46-48),  wherein the first signals are transmitted according to the local clock rate; and wherein the second signals are received according to the local clock rate).; and 
 one or more outputs, wherein the one or more outputs comprise a first output operatively coupled to the clock generator and configured to propagate the local clock( fig 8,. Clock reduction circuit 802 is couple to PHY core 108 which operates according to local clock 804).
Barkan does not explicitly discloses wherein each of the receive circuitry and the transmit circuitry are operatively coupled to an output of the local clock generator an
SELVAM et al US20200371579A1 discloses wherein each of the receive circuitry and the transmit circuitry are operatively coupled to an output of the local clock generator (see fig. 2 a physical (PHY) transmit (TX) block 222, a PHY receive (RX) block 226, are couple a clock generator 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by  including wherein each of the receive circuitry and the transmit circuitry are operatively coupled to an output of the local clock generator, as taught by SELVAM, in order to reduce power consumption ( see [0022]).
Regarding claim 10,  the combination of Barkan and SELVAM discloses all the features with respect to the claim 9
Barkan does not explicitly disclose an interconnect, the interconnect configured to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device
SELVAM et al  US20200371579A1 discloses an interconnect, the interconnect configured to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device( fig.2,  [0041]-[0042] discuss PCIe controller 218 is couple to The clock generator which  may generate clock to receive data from the PHY RX block and to transmit data from The PHY TX block, wherein the PCIe controller 218 is configured to perform data link layer functions ( see[0037]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including an interconnect, the interconnect configured to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device, as taught by SELVAM, in order to reduce power consumption (see [0022]).
Regarding claim 12, the combination of Barkan and SELVAM discloses all the features with respect to the claim 9
Barkan does not explicitly disclose one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first input is assigned to a signal for control signaling.  
SELVAM et al US20200371579A1 discloses one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first ( fig.2,  [0041]-[0042] discuss PCIe controller 218 is couple to The clock generator which  may generate clock to receive data from the PHY RX block and to transmit data from The PHY TX block, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first input is assigned to a signal for control signaling, as taught by SELVAM, in order to reduce power consumption (see [0022])

Regarding claim 18, the combination of Barkan and SELVAM discloses all the features with respect to the claim 9
Barkan does not disclose a reference clock generator configured to generate a local reference clock.  
SELVAM et al US20200371579A1 discloses a reference clock generator configured to generate a local reference clock.  [0031] discuss the host system 210 also includes an oscillator (e.g., crystal oscillator or “XO”) 230 (= a reference clock generator) configured to generate a stable reference clock signal 232. The reference clock signal 232 is input to the clock generator 224 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by  including a reference clock generator configured to generate a local reference clock , as taught by SELVAM, in order to r to generate a stable reference clock ( see [0031]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2) in view of  SELVAM et al . US20200371579A1 in view of TZENG et al US 2015/0063375 A1
Regarding claim 13,  the combination of Barkan and SELVAM discloses all the features with respect to the claim 12
The combination of Barkan and SELVAM does not explicitly disclose an interconnect, the interconnect configured to operably couple the first input to one or more devices above a link layer of a network protocol stack.  
TZENG et al US 2015/0063375 A1 discloses  an interconnect, the interconnect configured to operably couple the first input to one or more devices above a link layer of a network protocol stack (Fig. 4,,wherein mac 416 is connected to device PTP420 which include a timing synchronization device 426.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including an interconnect, the interconnect configured to operably couple the first input to one or more devices above a link layer of a network protocol stack, as taught by TZENG, in order to improve network performance (see [0012])

Regarding claim 14,  the combination of Barkan , SELVAM and TZENG discloses all the features with respect to the claim 13.
The combination of Barkan and SELVAM does not explicitly disclose interface circuitry for operable coupling to a shared transmission medium.  
TZENG et al US 2015/0063375 A1 discloses interface circuitry for operable coupling to a shared transmission medium (Fig. 4 and [0078] discuss physical interface 432 is located at or substantially proximate to the interface with the network medium 406.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including interface circuitry for operable coupling to a shared transmission medium, as taught by TZENG, in order   to facilitate the transmission and/or reception of one or more packets (see [0078]).
Regarding claim 15,  the combination of Barkan , SELVAM and TZENG discloses all the features with respect to the claim 14.
The combination of Barkan and SELVAM does not explicitly disclose wherein one of the one or more devices is a time syncing circuit.  
TZENG et al US 2015/0063375 A1 discloses wherein one of the one or more devices is a time syncing circuit (Fig. 4, wherein mac 416 is connected to device PTP420 which include a timing synchronization device 426.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein one of the one or more devices is a time syncing circuit  , as taught by TZENG, in order to improve network performance ( see [0012]).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2) in view of  SELVAM et al . US20200371579A1 in view of BERUTO et al US20190230705A1.
Regarding claim 11, the combination of Barkan and SELVAM discloses all the feature with respect to claim 9.
The combination of Barkan and SELVAM does not exolicitly disclose wherein the one or more outputs comprise a second output, the second output assigned to a signal for exclusive collision signaling.
BERUTO et al US20190230705A1 discloses wherein the one or more outputs comprise a second output, the second output assigned to a signal for exclusive collision signaling. [0121] discuss In the same clock period (i.e. or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the one or more outputs comprise a second output, the second output assigned to a signal for exclusive collision signaling, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs ( see [0009]).

Regarding claim 16, the combination of Barkan and SELVAM discloses all the feature with respect to claim 9.
The combination of Barkan and SELVAM does not explicitly disclose wherein at least one output of the one or more outputs is configured for exclusive collision signaling.  
[0121] discuss In the same clock period (i.e. or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein at least one output of the one or more outputs is configured for exclusive collision signaling, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).

Regarding claim 17, the combination of Barkan and SELVAM discloses all the feature with respect to claim 9.
The combination of Barkan and SELVAM does not explicitly n interconnect, the
interconnect configured to operatively couple the at least one out for exclusive collision signaling to an input of a link layer device for exclusive collision signaling.  
BERUTO et al US20190230705A1 discloses n interconnect, the interconnect configured to operatively couple the at least one out for exclusive collision signaling to an input of a link layer device for exclusive collision signaling. [0121] discuss In the same clock period (i.e. or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including n interconnect, the interconnect configured to operatively couple the at least one out for exclusive collision signaling to an input of a link layer device for exclusive collision signaling, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs ( see [0009]).

Regarding claim 19, the combination of Barkan ,SELVAM and BERUTO discloses all the feature with respect to claim 17.
Barkan discloses wherein the local clock generator is configured to generate the local clock responsive to the local reference clock ((col5 lines 42-43) discuss Clock reduction circuit 802 generates a local clock 804 based on a reference clock 806 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al(US 8,243,752 B2) in view of  SELVAM et al . US20200371579A1 in view of Dumet et al. US 2009/0201936A1.
Regarding claim 20, the combination of Barkan and SELVAM discloses all the feature with respect to claim 18.
The combination of Barkan and SELVAM does not exolicitly wherein the receive circuitry comprises: an oversampling circuit configured to receive the local reference clock; and a synchronization circuit configured to receive the local clock.  
 US 2009/0201936A1 discloses an interconnect, the interconnect configured to operatively couple the at least one out for exclusive wherein the receive circuitry comprises: an oversampling circuit configured to receive the local reference clock; and a synchronization circuit configured to receive the local clock[0010]-[0012] discus the  synchronizing device comprises: receiving means for receiving synchronizing data based on a reference time clock, and exploiting means for exploiting those synchronizing data so as to synchronize a local time clock used by that router with respect to the reference time clock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and SELVAM by including wherein the receive circuitry comprises: an oversampling circuit configured to receive the local reference clock; and a synchronization circuit configured to receive the local clock, as taught by Dumet, in order to synchronize a local time clock with respect to the reference time clock ( see [0012]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478